DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 28-32 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2012/0088993 A1 to Buck et al. (“Buck”).
As to claim 28, Buck discloses a analyte sensor comprising: a first working electrode comprising a first sensing surface having an array of two or more contiguous sensing elements each deposited separately thereon, wherein each sensing element comprises an analyte-responsive enzyme (see Fig 1A-B and [0031], [0036]); and a counter electrode (Fig 1A-B, element 34).    
	As to claim 29, Buck further discloses wherein the sensing elements have an average diameter ranging from 0.1 um to 500 um (see [0037] where WO 2010/028708 A1 is incorporated by reference; this document is equivalent to US 2016/0296151 A1 to Rieger et al. (“Rieger”), which discloses the claimed dimensions at [0045] – individual sensing elements (i.e., fields) are approximately 200 um to 400 um)).  
	As to claim 31, Buck further discloses wherein at least a portion of the analyte sensor is configured to contact a body fluid and the sensing elements are configured to detect one or more in vivo analytes therein.  
	As to claim 32, Buck further discloses wherein the one or more in vivo analytes comprises glucose (see [0042]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 7-8, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0088993 A1 to Buck et al. (“Buck”) in view of US 2006/0019327 A1 to Brister et al. (“Brister”).
	As to claim 1, Buck discloses an analyte sensor comprising: 
	a first working electrode (see Fig 1A-B, element 36) comprising a first sensing surface having a first array of two or more sensing elements each deposited separately thereon and a analyte-responsive enzyme (see Fig 1A-B and [0031], [0036] – electrodes may be made via sputtering or printing and any conventional technique and are offset with respect to one another about the transverse axis of the electrode (i.e., across the longitudinal axis)); and a counter electrode (Fig 1A-B, element 34).  
	Buck fails to disclose a second array of two or more sensing elements each deposited separately on the first array of sensing elements, wherein each sensing element comprises an analyte-responsive enzyme.
	However, in a similar device, Brister teaches that such working electrodes may be formed of two sensing layers, which may be understood as sensing elements (see [0010] and [0145]). When combined with Buck, the combination results in a second array of two or more sensing 
As to claim 2, Buck further discloses wherein the sensing elements are discontiguous or contiguous (Fig 1A-B).  
As to claim 4, Buck further discloses wherein the sensing elements have an average diameter ranging from 0.1 um to 500 um (see [0037] where WO 2010/028708 A1 is incorporated by reference; this document is equivalent to US 2016/0296151 A1 to Rieger et al. (“Rieger”), which discloses the claimed dimensions at [0045] – individual sensing elements (i.e., fields) are approximately 200 um to 400 um)).  
As to claim 7, Buck further discloses wherein at least a portion of the analyte sensor is configured to contact a body fluid and the sensing elements are configured to detect one or more in vivo analytes therein (see [0036]).  
As to claim 8, Buck further discloses wherein the one or more in vivo analytes comprises glucose (see [0036]).  
	As to claim 27, Brister further discloses wherein the second array of sensing elements is deposited such that each sensing element in the second array is substantially aligned on top of a corresponding sensing element of the first array of sensing elements (see treatment of claim 1).  
	Claims 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buck in view of US 2012/0184835 A1 to Kube et al. (“Kube”). 
As to claim 35, Buck fails to disclose a second working electrode comprising a second sensing surface disposed thereon, the second sensing surface including two or more sensing elements each deposited separately thereon.  However, in a related invention, Kube teaches that it is advantageous to arrange electrodes on an opposing side of a substrate (see [0039]). It would have been obvious to one of ordinary skill in the art to provide a second working electrode comprising a second sensing surface disposed thereon, the second sensing surface including two or more discrete sensing elements each deposited separately thereon as shown by Kube in order to achieve the predictable result that is a compact sensor for either sensing a different analyte or the same analyte with optimized properties that, for example, are tailored for specific concentrations.
	As to claim 36, the combination of Buck and Kube further discloses wherein the sensing elements of the second sensing surface are discontiguous or contiguous (duplicating the geometry of the second surface).  
	As to claim 37, the combination of Buck and Kube would further disclose wherein the first working electrode is disposed upon a surface of a substrate, a dielectric is disposed upon the first working electrode, and the second working electrode is disposed upon the dielectric (see [0039] of Kube).  
	Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buck in view of US 6,764,581 B1 to Forrow et al. (“Forrow”).
	As to claim 30, Buck does not disclose how tall each sensing element is and thus Buck does not disclose wherein the sensing elements have a volume ranging from 0.01 pL to 1000 pL. However, Forrow teaches that such printed electrodes were known to have a thickness of about 2 to 10 microns. This thickness, combined with the diameters disclosed by Buck (via Rieger) of 0.2 mm to 0.6 mm yields volume ranging from 0.01 pL to 1000 pL. Thus, it would have been obvious .
	Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buck in view of US 2009/0298104 A1 to Liu et al. (“Liu”).
	As claim 33, Buck fails to disclose wherein the one or more in vivo analytes comprises lactate.  However, such sensing is disclosed by Liu (see [0049]). It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the sensor of Buck with the lactate sensing of Liu in order to achieve the predictable result of increasing the scope of detection.	
	Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buck and further in view of US 2007/0149873 A1 to Say et al. (“Say”).
	As to claim 34, Buck fails to disclose wherein the analyte sensor is factory calibrated, requiring no user calibration or re calibration further comprising a sensor control unit comprising a processing circuit, wherein the sensor control unit comprising a processing circuit is configured to process factory-determined calibrated measurements that are input or stored in the sensor control unit, such that the analyte sensor is thereby factory calibrated, requiring no user calibration or recalibration.  
	However, such sensor control units were well-known as shown by Say (see, e.g., [0230]). It would have been obvious to one of ordinary skill in the art before the invention was made to combine the sensor of Buck with the sensor control unit of Say in order to achieve the predictable result of relieving the user of the process of calibrating the device.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buck in view of Brister and further in view of Forrow.
	As to claim 5, neither Buck nor Brister discloses how tall each sensing element is and thus Buck does not disclose wherein the sensing elements have a volume ranging from 0.01 pL to 1000 pL. However, Forrow teaches that such printed electrodes were known to have a thickness of about 2 to 10 microns. This thickness, combined with the diameters disclosed by Buck (via Rieger) of 0.2 mm to 0.6 mm yields volume ranging from 0.01 pL to 1000 pL. Thus, it would have been obvious to one of ordinary skill in the art to combine the sensing elements of Buck with the thickness of Forrow to yield the claimed volume as such a combination would yield the predictable result that is a printed analyte electrode.
	Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buck in view of Brister and further in view of Say.
	As to claim 9, neither Buck nor Brister discloses wherein the analyte sensor is factory calibrated, requiring no user calibration or re calibration further comprising a sensor control unit comprising a processing circuit, wherein the sensor control unit comprising a processing circuit is configured to process factory-determined calibrated measurements that are input or stored in the sensor control unit, such that the analyte sensor is thereby factory calibrated, requiring no user calibration or recalibration.  
	However, such sensor control units were well-known as shown by Say (see, e.g., [0230]). It would have been obvious to one of ordinary skill in the art before the invention was made to combine the sensor of Buck and Brister with the sensor control unit of Say in order to achieve the predictable result of relieving the user of the process of calibrating the device.
Claims 21-22, 24, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buck in view of Brister and further in view Kube. 
As to claim 21, Buck fails to disclose a second working electrode comprising a second sensing surface disposed thereon, the second sensing surface including two or more discrete sensing elements each deposited separately thereon.  However, in a related invention, Kube teaches that it is advantageous to arrange electrodes on an opposing side of a substrate (see [0039]). It would have been obvious to one of ordinary skill in the art to provide a second working electrode comprising a second sensing surface disposed thereon, the second sensing surface including two or more discrete sensing elements each deposited separately thereon as shown by Kube in order to achieve the predictable result that is a compact sensor for either sensing a different analyte or the same analyte with optimized properties that, for example, are tailored for specific concentrations.
As to claim 22, the combination of Buck and Kube would further disclose wherein the first working electrode is disposed upon a first surface of a substrate and the second working electrode is disposed upon an opposing surface of the substrate (see [0039] of Kube).  
	As to claim 24, the combination of Buck and Kube would further disclose wherein the first working electrode is disposed upon a surface of a substrate, a dielectric is disposed upon the first working electrode, and the second working electrode is disposed upon the dielectric (see [0039] of Kube).  
As to claim 26, the combination of Buck and Kube would further disclose wherein the first working electrode and the second electrode are disposed upon a surface of a substrate in a co-planar configuration.
Response to Arguments

Allowable Subject Matter
Claims 10, 13-14, 16-18, 23, and 25 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791